DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	The Election filed March 31, 2022 in response to the Office Action of January 31, 2022 is acknowledged and has been entered.  Applicant's election without traverse of Group I, claims 1, 3, 6, 7, 9, 11, 15-19, 22-24, 26-28, 31, and 42 and the species CD19 and lymphoma is acknowledged.  Claims 1, 3, 6, 7, 9, 11, 15-19, 22-24, 26-28, 31, 42, 50-55, 58 and 59 are pending.
2.	 Claims 50-55, 58 and 59 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
3.	Claims 1, 3, 6, 7, 9, 11, 15-19, 22-24, 26-28, 31, and 42 are currently under consideration.  
Specification
4.	The disclosure is objected to because of the following informalities: The tables are not numbered sequentially.  In particular, Table 10 follows Table 1, Table 18 follows Table 16, Table 17 follows Table 19.  Additionally, there are two Tables numbered 18.  One Table 18 starts on p.108 and the second Table 18 is on p. 162. 
Appropriate correction is required.

Claim Objections
5.	Claim 42 is objected to because of the following informalities:  The reference to Example 1 is objected to because where possible, claims are to be complete in themselves.  See MPEP 2173.05(s). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 42 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 42 recites the limitation “growth conditions of Example 1”.  Example 1 discloses various growth conditions and it is unclear to which growth condition claim 42 is limited.  Thus, the limitation “growth condition of Example 1” makes claim 42 indefinite. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.   Claims 6, 9, 15, 16, 17, 22, and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are broadly drawn to variants and modifications of SEQ ID NOs: 23, 1001, 1002, 1026, 1034, 1037, and 1478.  Additionally, claim 17 is are drawn, in part, to a signaling domain of CDS or a signaling domain of any ligand that specifically binds CD83.
The state of the art is such that it is well known in the art that protein biochemistry is unpredictable and, thus, predicting protein function from structure is unpredictable. The unpredictable sensitivity of proteins interaction and function  to alterations of even a single amino acid in a sequence are exemplified Rudikoff et al. (PNAS USA, 1982, 79: 1979-1983) who teaches that even minor changes in the amino acid sequence of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function.  In particular, Rudikoff et al. teach that alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein results in the loss of antigen-binding function. Further, the sensitivity of protein binding interactions to alterations of even a single amino acid in a sequence are exemplified by Coleman et al. (Research in Immunology, 1994; 145(1): 33-36) who teach single amino acid changes in an antigen can effectively abolish antibody antigen binding.  Furthermore, Ibragimova and Wade (Biophysical Journal, Oct 1999, Vol. 77, pp. 2191-2198) teach that factors affecting protein folding and stability are governed by many small and often opposing effects and that even when the “rules” are known for altering the stability of a protein fold by the introduction of a single point mutation the result is not reliable because the balance of forces governing folding differs for different protein sequences, and that the determination of the relative magnitude of the forces governing the folding and stability of a given protein sequence is not straightforward (page 2191, first column, lines 12-17 and second column, lines 3-8).  With respect to CD83 ligands, Prazma and Tedder (Immunology Letters 2008, 115: 1-8) teach that the details regarding the existence, expression and characterization of CD83 ligands remains ambiguous.  See last two lines of p. 2-right column.   Thus, given the above, it is clear that in the protein biochemistry arts an adequate written description is essential for one of skill in the art to make and use the claimed invention. 
The findings in University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997) and Enzo Biochem, Inc. V. Gen-Probe Inc. are relevant to the instant claims. The Federal Circuit addressed the application of the written description requirement to DNA-related inventions in University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  The court stated that "[a] written description of an invention involving a chemical genus, like a description of a chemical species, requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Id. At 1567, 43 USPQ2d at 1405.  The court also stated that
a generic statement such as "vertebrate insulin cDNA" or "mammalian insulin cDNA" without more, is not an adequate written description of the genus because it does not distinguish the genus from others, except by function. It does not specifically define any of the genes that fall within its definition.  It does not define any structural features commonly possessed by members of the genus that distinguish them from others. One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus. A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.
 
Id. At 1568, 43 USPQ2d at 1406.  The court concluded that "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material." Id. 
Finally, the court addressed the manner by which a genus of cDNAs might be described.  "A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus." Id. 
The Federal Circuit has recently clarified that a DNA molecule can be adequately described without disclosing its complete structure.  See Enzo Biochem, Inc. V. Gen-Probe Inc., 296 F.3d 1316, 63 USPQ2d 1609 (Fed. Cir. 2002). The Enzo court adopted the standard that "the written description requirement can be met by 'show[ing] that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics ... i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. " Id. At 1324, 63 USPQ2d at 1613 (emphasis omitted, bracketed material in original).
The inventions at issue in Lilly and Enzo were DNA constructs per se, the holdings of those cases are also applicable to claims such as those at issue here.  The instant specification may provide an adequate written description of variants and modifications of SEQ ID NOs: 23, 1001, 1002, 1026, 1034, 1037, and 1478 or a signaling domain of CDS or a signaling domain of any ligand that specifically binds CD83 per Lilly by structurally describing a representative number of said peptides, or by describing "structural features common to the members of the genus, which features constitute a substantial portion of the genus." Alternatively, per Enzo, the specification can show that the claimed invention is complete "by disclosure of sufficiently detailed, relevant identifying characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics." 
In this case, the specification does not adequately describe variants and modifications of SEQ ID NOs: 23, 1001, 1002, 1026, 1034, 1037, and 1478 or a signaling domain of CDS or a signaling domain of any ligand that specifically binds CD83 in a manner that satisfies either the Lilly or Enzo standards.  Although the specification discloses the SEQ ID NOs: 23, 1001, 1002, 1026, 1034, 1037, and 1478, this does not provide a description of variants and modifications of SEQ ID NOs: 23, 1001, 1002, 1026, 1034, 1037, and 1478 or a signaling domain of CDS or a signaling domain of any ligand that specifically binds CD83 that would satisfy the standard set out in Enzo. 
The specification also fails to describe variants and modifications of SEQ ID NOs: 23, 1001, 1002, 1026, 1034, 1037, and 1478or a signaling domain of CDS or a signaling domain of any ligand that specifically binds CD83 by the test set out in Lilly.  The specification only discloses SEQ ID NOs: 23, 1001, 1002, 1026, 1034, 1037, and 1478. Therefore, it necessarily fails to describe a "representative number" of species of variants and modifications of SEQ ID NOs: 23, 1001, 1002, 1026, 1034, 1037, and 1478 or a signaling domain of CDS or a signaling domain of any ligand that specifically binds CD83.  In addition, the specification also does not describe "structural features common to the members of the genus, which features constitute a substantial portion of the genus."
Thus, the specification does not provide an adequate written description variants and modifications of SEQ ID NOs: 23, 1001, 1002, 1026, 1034, 1037, and 1478 or a signaling domain of CDS or a signaling domain of any ligand that specifically binds CD83 that is required to practice the claimed invention or reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the broadly claimed invention. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 1, 3, 7, 9, 11, 15-19, 23, 24, and 26-28 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by WO 2017/222593 (Ma et al. Dec. 28, 2017), “Ma”.
Ma teaches a CAR IL-15/IL15R polypeptide comprising: (i) a chimeric antigen receptor (CAR) molecule that binds to an antigen;  (ii) an IL-15 receptor (IL-15R) molecule; and (iii) an IL-15 molecule, wherein (i)-(iii) are expressed in the same frame on a single polypeptide chain and polynucleotides encoding them.  See p. 7-lines 10-17, p. 24-lines 6-12, paragraph bridging pp. 24-25, pp.38- 44, claims 41-55 and Figures 14, 58A and 59AB.  
	Ma teaches a nucleic  CAR molecule linked to the P2A linker, which is linked to IL-15 linked to a polyproline linker, which is linked to the IL-15R sushi domain (IL-15sushi). See Fig. 59A and paragraph bridging pp. 24-25.

    PNG
    media_image1.png
    399
    1173
    media_image1.png
    Greyscale

	The IL-15sushi is a portion of the IL-15RA extracellular domain that is required for binding IL-15.  See p. 88-lines 16-26. 
Ma teaches that the disclosure provides an engineered cell having both CAR and IL-15/IL-15sushi or IL-15/RA in a single construct.  See paragraph bridging pp. 88-89. 
 	Ma teaches a CD33 CAR,  CD123 CAR,  and IL-15/IL-15sushi linked by P2A and T2A in a single construct.   See Fig. 14 and p. 7-lines 11-16.  The IL-15/IL-15sushi is linked by a linker as set forth above. 
 
    PNG
    media_image2.png
    427
    1242
    media_image2.png
    Greyscale

	Ma teaches nucleic acids encoding a CD45 CAR linked  IL-15/IL-15sushi linked by T2A.  See p. 46-lines 17-25 and SEQ ID NOs: 43 and 44.
SEQ ID NO: 44 comprises the claimed T2A SEQ ID NOs  1478.  See Appendix
SEQ ID NO: 44 comprises the claimed IL-15 sequence, SEQ ID NO:  1001. See Appendix
SEQ ID NO: 44 comprises a sequence that is 100% identical to SEQ ID NO: 1002. See Appendix
Ma teaches that a CAR can bind to CD19.   See p. 4-line 1, p. 7-lines 17-22, and p. 49-line 24 to p. 50-line15,  Figs. 15, 35, and 37A.
 Ma teaches engineered cells comprising nucleic acid vectors expressing  1) a CD19-CAR, 2) IL-15; 3) IL-15RA or IL-15/IL-15sushi.  See p. 89-lines 3-14 and claims 41-56.  
Ma teaches that the CAR comprises the intracellular domain of CD3 zeta and one or more co-stimulatory domains from CD28, OX40, 4-1BB,  4-1BBL and ICOS.  See p. 89-lines 3-14.   
Ma teaches that the CAR transmembrane include a transmembrane domain of a T-cell receptor a or β chain, a CD3 zeta chain, CD28, CD3c, CD45, CD4, CD5, CD7, CD8, CD9, CD16, CD22, CD33, CD37, CD64, CD80, CD86, CD68, CD134, CD137, ICOS, CD41, CD154, functional derivatives thereof, and combinations thereof.  See p. 39-line 16 to p. 40 line 10. 
Ma teaches construction and expression of a nucleic CAR molecule linked to the P2A linker, which is linked to IL-15 linked to a polyproline linker, which is linked to the IL-15R sushi domain in T and NK cells.  See p. 24-line 25 to p. 25-line 2, p. 66-lines 13-30 and Figures 59A and 59B. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.  Claim 1, 3, 6, 7, 9, 11, 15-19, 22-24, 26-28, 31, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/222593 (Ma et al. Dec. 28, 2017), “Ma”, as applied to claims 1, 3, 7, 9, 11, 15-19, 23, 24, and 26-28 above, in view of US 2015/0283178 A1 (June et al. Oct. 8, 2015, IDS), “June”
Ma teaches as set forth above, but does not construct an example of a CD19 CAR linked to an IL-15R molecule and linked to an IL-15 on a single nucleic acid or single polypeptide chain, the linker arrangement of claims 6 or 22, contacting the cells with IL-21 or expanding the population of engineered CD19 CAR/IL-15R/IL-15 cells as claimed in claim 42.
Ma additionally teaches that P2A and T2A are high efficiency cleavage sites to position between the CAR and IL-15/IL-15R enhancer.  See p. 66-1st paragraph and claims 51 and 52. 
June teaches CD19 CAR T cells for cancer therapy, including lymphoma therapy.  See abstract, ¶¶ 0006-0009, and  claims 1-33.
June teaches that the CD19 CAR-expressing cell described herein, optionally in combination with a kinase inhibitor, is administered to a subject in combination with an interleukin-15 (IL-15) polypeptide, an interleukin-15 receptor alpha (IL-15Ra) polypeptide, or a combination of both an IL-15 polypeptide and an IL-15Ra polypeptide e.g., hetIL-15,  a heterodimeric non-covalent complex of IL-15 and IL-15Ra.  See ¶ 0557. 
June teaches that cells transduced with a nucleic acid encoding a CAR, e.g., a CAR described herein, are expanded by a method described herein. In one embodiment, the cells are expanded in culture for a period of several hours (e.g., about 2, 3, 4, 5, 6, 7, 8, 9, 10, 15, 18, 21 hours) to about 14 days (e.g., 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13 or 14 days). In one embodiment, the cells are expanded for a period of 4 to 9 days. In one embodiment, the cells are expanded for a period of 8 days or less, e.g., 7, 6 or 5 days.  See ¶ 0517. 
June teaches that conditions appropriate for T cell culture include an appropriate media that may contain factors necessary for proliferation and viability, including serum (e.g., fetal bovine or human serum), interleukin-2 (IL-2), insulin, IFN-γ, IL-4, IL-7, GM-CSF, IL-10, IL-12, IL-15, TGFβ, and TNF-α or any other additives for the growth of cells known to the skilled artisan.  See ¶ 0518.
June teaches that IL-21 enhances the activity of the CD19 CAR cells and can be administered with the CD19 CAR cells.  See ¶¶ 0032, 0048, 0049, 0646, and 0647 and claim 33.  
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Ma and June and construct a CD19 CAR linked to an IL-15R molecule and linked to an IL-15 molecule on a single nucleic acid or single polypeptide chain with linkers and expressing them in T or NK cells for cancer therapy because teaches Ma teaches making engineered T and NK cells comprising nucleic acid vectors expressing  1) a CD19-CAR, 2) IL-15; 3) IL-15RA or IL-15/IL-15sushi in a single constructs and linkers for linking the domains and June teaches that the CD19 CAR-expressing cells can be administered to a subject in combination with an interleukin-15 (IL-15) polypeptide, a interleukin-15 receptor alpha (IL-15Ra) polypeptide, or a combination of both a IL-15 polypeptide and a IL-15Ra polypeptide for cancer therapy.  One would have been motivated to use the single construct CD19 CAR/IL-15R/IL-15 cells, with P2A and T2A linkers in optimized positions for release of IL-15 and/or IL-15R, for treatment of cancer because Ma teaches that IL-15 and IL-15R promote T-cell proliferation, enhance T cell effector responses by binding their respective receptors  and the single construct can maximize IL-15 activity and enhance anti-tumor response.  See p. 88-lines 1-30 of Ma.
Additionally, it would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Ma and June and use the growth and expansion conditions for T or NK cells taught by June to optimize the growth and activation conditions for the engineered CD19 CAR cells, such as by modifying the number of days the cells are expanded or by administering IL-21 to the cells, to obtain the desired amount of optimally activated engineered cells for therapy. 
Conclusion
9.	No claims allowed.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031. The examiner can normally be reached M-F 8:30-5:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER J REDDIG/       Primary Examiner, Art Unit 1642                                                                                                                                                                                                 



Appendix
Alignment of  SEQ ID NO: 1478 with SEQ ID NO: 44 of MA

Title:          US-16-969-381-1478
Perfect score:  116
Sequence:       1 GSGEGRGSLLTCGDVEENPGP 21

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 784 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       AASEQ2_05172022_125315.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     116  100.0    784  1  AASEQ2_05172022_125315                      


                                    ALIGNMENTS


RESULT 1
AASEQ2_05172022_125315

  Query Match             100.0%;  Score 116;  DB 1;  Length 784;
  Best Local Similarity   100.0%;  
  Matches   21;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GSGEGRGSLLTCGDVEENPGP 21
              |||||||||||||||||||||
Db        491 GSGEGRGSLLTCGDVEENPGP 511




Alignment of  SEQ ID NO: 1001 with SEQ ID NO: 44 of MA

Title:          US-16-969-381-1001
Perfect score:  581
Sequence:       1 NWVNVISDLKKIEDLIQSMH..........NIKEFLQSFVHIVQMFINTS 114

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 784 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       AASEQ2_05172022_125419.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     581  100.0    784  1  AASEQ2_05172022_125419                      


                                    ALIGNMENTS


RESULT 1
AASEQ2_05172022_125419

  Query Match             100.0%;  Score 581;  DB 1;  Length 784;
  Best Local Similarity   100.0%;  
  Matches  114;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 NWVNVISDLKKIEDLIQSMHIDATLYTESDVHPSCKVTAMKCFLLELQVISLESGDASIH 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        551 NWVNVISDLKKIEDLIQSMHIDATLYTESDVHPSCKVTAMKCFLLELQVISLESGDASIH 610

Qy         61 DTVENLIILANNSLSSNGNVTESGCKECEELEEKNIKEFLQSFVHIVQMFINTS 114
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        611 DTVENLIILANNSLSSNGNVTESGCKECEELEEKNIKEFLQSFVHIVQMFINTS 664




Alignment of  SEQ ID NO: 1002 with SEQ ID NO: 44 of MA

Title:          US-16-969-381-1002
Perfect score:  902
Sequence:       1 ITCPPPMSVEHADIWVKSYS..........KNWELTASASHQPPGVYPQG 170

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 784 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       AASEQ2_05172022_125533.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     356   39.5    784  1  AASEQ2_05172022_125533                      


                                    ALIGNMENTS


RESULT 1
AASEQ2_05172022_125533

  Query Match             39.5%;  Score 356;  DB 1;  Length 784;
  Best Local Similarity   100.0%;  
  Matches   65;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ITCPPPMSVEHADIWVKSYSLYSRERYICNSGFKRKAGTSSLTECVLNKATNVAHWTTPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        720 ITCPPPMSVEHADIWVKSYSLYSRERYICNSGFKRKAGTSSLTECVLNKATNVAHWTTPS 779

Qy         61 LKCIR 65
              |||||
Db        780 LKCIR 784